Citation Nr: 0603951	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b) (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from April 1946 to 
October 1947 and from January 1952 to September 1952.  He 
died in January 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VARO in Milwaukee, Wisconsin, that denied entitlement to the 
benefits sought.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied its duty to notify 
the appellant in developing all evidence pertinent to her 
claims.

2.  The death certificate reveals the veteran died in January 
2002 at his residence.  The immediate cause of death was 
listed as colon cancer of four months' duration.  An autopsy 
was not performed.

3.  At the time of death, service connection was in effect 
for duodenal ulcer disease.  A 20 percent rating had been in 
effect since August 1979.  

4.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.

5.  There is no current allegation of clear and unmistakable 
error in any prior decision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(2002); 38 C.F.R. § 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his or her possession that pertains to the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

A review of the record in this case indicates that in April 
2002, the appellant was provided with a communication 
informing her of what was required in order to warrant 
entitlement to service connection for the cause of the 
veteran's death.  She was informed of the types of evidence 
she could submit.  She was also told that she was ultimately 
responsible for providing relevant evidence .  In a statement 
of the case issued in July 2003 and a supplemental statement 
of the case issued in February 2004, she was informed what 
was required to establish entitlement to the benefits sought.

The Board notes that in Pelegrini, the Court also held that 
VCAA notice should be given before an initial decision is 
issued on a claim by the agency of original jurisdiction.  
Pelegrini, 18 Vet. App. at 119.  In this case, the VCAA 
notice was timely given in April 2002, prior to the initial 
determination by the agency of original jurisdiction in 
February 2003.  

In view of the foregoing, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all of the 
evidence necessary for an equitable disposition of the matter 
on appeal.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.203.  
Service connection may be presumed for certain chronic 
disorders such as carcinoma that are manifested to a 
compensable degree of 10 percent or more within one year 
following a period of active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.207, 3.209.

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  Contributory cause of death is one not related to 
the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there is a causal connection.  There are 
primary causes of death, which by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have been a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312.  

Discussion

According to the veteran's death certificate, he died in 
January 2002 at his  home.  The immediate cause of death was 
listed as colon cancer of four months' duration.  There were 
no significant conditions listed as contributing to death.  
An autopsy was not performed.

During the veteran's lifetime, he was service-connected for 
duodenal ulcer disease.  A 20 percent rating had been in 
effect since August 1979.  

The evidence of record is without reference to carcinoma 
during service or for years thereafter.  In a September 2001 
VA radiation oncology note, it was stated the veteran was 
being evaluated for treatment of his newly diagnosed 
anorectal cancer.  He had been having diarrhea with 
occasional blood for at least a year.  This changed about two 
months earlier, when he began having harder stools.  He was 
also experiencing some degree of rectal pain and tailbone 
pain.  Rectal examination was abnormal and he underwent 
biopsies of a rectal mass.  This showed poorly differentiated 
adenocarcinoma.  Staging workup in mid August 2001 showed 
extensive multifocal liver lesions and pulmonary nodules.  
Colonoscopic examination on August 31, 2001, showed severe 
diverticular disease.  A rectal mass was seen 2 centimeters 
from the anal verge.  The veteran was evaluated by the 
oncology department and referred to radiation oncology for 
consideration of radiation therapy for the tumor.

The evidence of record includes a January 2003 review of the 
claims folder by a VA physician.  He noted the veteran died 
in January 2002 of metastatic colon cancer.  The physician 
was aware that the appellant was claiming that the veteran's 
service-connected duodenal ulcer was the cause of his 
metastatic colon cancer.  He indicated that, "I can 
truthfully say that there is no evidence in the medical 
literature that there is any association between duodenal 
ulcer disease and colon cancer.  Definitely, there is no 
evidence anywhere in the medical literature that states that 
colon cancer can result from duodenal ulcer disease.  Thus, 
there is no reason to pursue this claim any further in 
determining this relationship which does not exist."

The Board recognized the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, but she has not been shown to have the professional 
expertise necessary to provide meaningful discussion 
regarding a causal relationship between the decedent's death 
and his military service or a service-connected disability.  
See, for example, Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("A lay person is generally not capable of opining on 
matters regarding medical knowledge.")  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert denied 119 S. Ct. 404 
(1998); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's assertions are therefore not 
probative or competent.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same and, in so doing, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Following a careful review of the entire medical evidence of 
record, the Board finds that the opinion offered by the VA 
physician in January 2003 is persuasive that there is no 
evidence in the medical literature that states colon cancer 
can result from duodenal ulcer disease.  The physician 
indicated that he reviewed the entire claims folder and he 
directly addressed the question of whether or not the 
veteran's service-connected ulcer disease might have been a 
principal or contributory cause of death.  He specifically 
indicated he found no evidence in the medical literature that 
there is any association between duodenal ulcer disease and 
colon cancer.  This likely addresses the question of 
aggravation as well as direct causation.  He gave no 
indication of the possibility of any kind of causal 
connection in his review.  There is no medical opinion of 
record to the contrary.  Accordingly, the Board finds that it 
would require resorting to excessive speculation to conclude 
that there is a nexus between the veteran's service-connected 
ulcer disease and the carcinoma that caused his death in 
January 2002.  





Entitlement to DIC under 38 U.S.C.A. § 1318.

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than 5 but 
less than 10 years after separation from service, or (3) the 
veteran was a former prisoner-of-war who died after September 
30, 1999, and that the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately proceeding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2005).

The Board notes that in Wingo v. West, 11 Vet. App. 307 
(1998), the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran in a claim 
had not established entitlement to VA compensation for a 
service-connected total disability and had not filed a claim 
for such benefits that could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of § 3.22(a) would permit a 
DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive § 1318(b) basis recognized 
in the aforementioned case law.  Thus, the Wingo precedent 
has been rendered ineffective.  The revision reflects VA's 
conclusion that 38 U.S.C.A. § 1318(d) authorized payment of 
DIC only in cases where the veteran had, during his lifetime, 
established the right to receive total service-connected 
disability compensation for the required period or would have 
established such a right but not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.

Thereafter, in Hix v. Gober, 225 F.3d. 1377 (Fed. Cir. 2000), 
the United States Court of Veterans Appeals for the Federal 
Circuit (Federal Circuit) held that for the purpose of 
determining whether a survivor is entitled to "enhanced" DIC 
benefits under 38 U.S.C.A. § 1311(a) (2) (veteran required to 
have been rated totally disabled for a continuous period of 
eight years prior to death), the implementing regulation, 
38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans Advocates, Inc. v. the 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans' benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identifiable statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C.A. § 1318 when the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so the surviving spouse could 
qualify for enhanced DIC benefit available under 38 U.S.C.A. 
§ 1311(a)(2).  See 67 Sed. Reg. 16, 309-16,317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans Advocates, Inc., the 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22  as amended January 21, 2000, the Federal Circuit 
held, in part, that 38 C.F.R. § 3.22 as amended was not 
invalid insofar as it precluded "hypothetical entitlement" as 
an additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
proper construe the "entitled to receive" language of 
§ 1311(a) (2) and 1318 the same way, and could properly 
construe the language of the statutory sections to bar the 
filing of new claims, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening "hypothetical entitlement" 
claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitlement to receive" language of this statute, § 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" was properly 
interpreted by § 3.22 of the VA regulations.  Because the 
Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretive," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a) (2) 
or 1318, no matter when the claim was filed.  Accordingly, 
the only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 would be:  (1)  Meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for CUE in a previous decision.

In this case, the veteran is not a prisoner-of-war, he died 
more than 10 years following his separation from active 
service, and he was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  There has been no 
allegation of clear and unmistakable error in the prior 
decision nor has the appellant or representative identified 
any other basis for granting the claim.  In essence, the 
facts of the case are  not in dispute and the law is 
dispositive.  Accordingly, the claim will be denied because 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


